Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)  1 and 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
                Independent Claim 1 states “A steel roof installation measuring device” (line 1) but doesn’t further describe what is being measured or how it is being measured.  For examination purposes the examiner understands the “pointer arm” in line 5, may allow for measuring purposes in reference to a “panel” in line 8.  Appropriate correction is required.
               Claim(s) 5-8 state “spacers” (line 2, respectively) but doesn’t further describe the purpose of the spacer in reference to the measuring device.  For examination purposes the examiner understands the “spacers” may allow for adjustment purposes in reference the measuring device.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1, lines 7-8, “a metal roofing panel”.
No new matter should be entered.
                Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Killen (2004/0200087 A1).
             
                With respect to independent Claim 1, Killen disclose(s): A steel roof installation measuring device (Fig. 9) comprising:  a) a base with a proximal end and a distal end (16 in Fig. 6), having a length in between said ends and having a width and a depth (length, width and depth of 16 in Fig. 6); and (b) a pointer arm with a proximal end and a distal end (18 in Fig. 6), having a length in between said proximal and distal ends that is substantially equal to the width of a metal roofing panel (metal roof panel 28 in Fig. 5) and having a width and depth, with the proximal end of said pointer arm being attached to the proximal end of said base at a right angle (length, width and depth of 18 in Fig. 6).

With respect to Claim 2, Killen teach(es) the device of independent Claim 1. Killens further disclose(s): 
further comprising a support arm having two ends and a length in between said ends (ends and a length of 17 in Fig. 6), with one end of said support arm being attached to said base at substantially the distal end of said base and the other end of said support arm being attached to said pointer arm at substantially the distal end of said pointer arm (Fig. 6).

With respect to Claim 4, Killen teach(es) the device of independent Claim 1. Killens further disclose(s): wherein the pointer arm has two substantially flat sides that are separated by said width (18 in Fig. 6).

With respect to Claim 9, Killen teach(es) the device of independent Claim 1. Killens further disclose(s): wherein said pointer arm is substantially 36 inches long (paragraph [0017] last 4 lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killen in view of Robertson et al. (US 1,027,766). 

               Regarding Claim 3, Killens disclose(s) the device of Claim 2.
Killens  fail(s) to disclose: comprising a strut having two ends and a length in between said ends, with one end of said strut being attached along the length of said pointer arm and the other end of said strut being attached along the length of said support arm. 
However, Robertson et al. teach(es) comprising a strut having two ends and a length in between said ends (5 in Fig. 1), with one end of said strut being attached along the length of said pointer arm and the other end of said strut being attached along the length of said support arm (Fig. 1).  Utilizing a strut allows for increased measuring capability of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Killens, with the teachings of Robertson et al., for the purpose of increasing measuring capability of the device.
             
	Regarding Claim 5, Killens disclose(s) the device of Claim 4.
Killens  fail(s) to disclose: further comprising a plurality of spacers attached to said sides of said pointer arm, said spacers equally increasing the thickness of said pointer arm on both sides of said pointer arm so that said thickness is substantially equal to the thickness of said base.
However, Robertson et al. teach(es) further comprising a plurality of spacers attached to said sides of said pointer arm (4 & 6 in Fig. 1), said spacers equally increasing the thickness of said pointer arm on both sides of said pointer arm so that said thickness is substantially equal to the thickness of said base (Fig. 3). Utilizing a plurality of spacers allows for increased measuring capability of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Killens, with the teachings of Robertson et al., for the purpose of increasing measuring capability of the device.

	Regarding Claim 6, Killens and Robertson et al. disclose(s) the device of Claim 5.
Robertson et al. further disclose(s) wherein said spacers are solid (solid section of 4 & 6 in Fig. 3). 

            	Regarding Claim 7, Killens and Robertson et al. disclose(s) the device of Claim 5.
Robertson et al. further disclose(s) wherein said spacers are hollow (hollow portion 11 in 4 & 6 in Fig. 1). 

	Regarding Claim 10, Killens disclose(s) the device of Claim 4.
Killens further disclose(s): wherein the cross-section of said base is in the shape of an “X" with four substantially right angles, said base having a width that is equal to its depth  (16 in Fig. 6). 
	
	Regarding Claim 11, Killens disclose(s) the device of Claim 10.
Killens further disclose(s):wherein said pointer arm is attached to said base at the apex of one of said right angles (Fig. 6), creating substantially 45 degree angles between each side of said pointer arm and its adjacent surface of the cross section of said base (Fig. 6).

Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Killen and Robertson et al.
	Regarding Claim 8, Killens and Robertson et al. disclose(s) the device of Claim 7.
Killens and Robertson et al. further disclose(s): wherein said spacers are constructed of flat pieces (Fig. 3 in Robertson et al.).
Regarding Claim 8: Killen and Robertson et al. disclose(s) the spacers made of a material (Fig. 1 in Robertson et al.) and the pointer arm made of a material (Fig. 6 in Killen).  The particular type of material used to make the spacers and pointer arm (i.e. same material), absent any criticality, is only considered to be the use of a “ preferred ” or “optimum” material out of a plurality of well known materials that a person having ordinary skill in the art at the time the invention was made would have find obvious to provide using routine experimentation based, among other things, on the intended use of Applicant’s apparatus, i.e., suitability for the intended use of Applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960 ) where the court stated that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.  Therefore, one skilled in the art would change the type of material of the spacers and the pointer arm to be the same material in order to decrease the cost of manufacturing by utilizing same materials for all the parts of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to measuring devices: Taintor (US 1,029,774); Noble (US 2012/0180330 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
27 September 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861